DETAILED ACTION
	Claims 1-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
In the information Disclosure Statement filed 11 September 2019, JP 2004124982 was not considered, because a copy of the reference wasn’t filed.
Drawings
The drawings are objected to because, in Fig. 6, there are two “22”s and the one pointing to the pointer should be changed to --20--.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 28 (paragraph 47), 84 (paragraph 51).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 76 (Figs. 10-12).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Specification
The disclosure is objected to because of the following informalities:
In paragraph 23, the bracket at the beginning of the paragraph (“[“) should be deleted.  
In paragraph 48, the reference number “28” for the valve stem should be changed to --16--.
Appropriate correction is required.
Claim Objections
Claims 1-2, 7-10, 15, and 17-19 are objected to because of the following informalities:  
In claim 1, line 2, it is suggested that “into” be changed to --between-- to more accurately describe the rotation of the valve stem/valve between different positions.
In claim 1, line 2, it is suggested that “first and second coke drums and bypass” be changed to –a first coke drum, a second coke drums, and a bypass--, as claim 9 similarly claims the structures.
In claim 2, line 2, it is suggested that the comma (“,”) be deleted after “predetermined level”.  
In claim 7, line 8, it is suggested that --alignment-- be inserted in front of “positions” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 7, line 9, it is suggested that --alignment-- be inserted in front of “position” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 7, line 9, it is suggested that --alignment-- be inserted in front of “position” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 8, line 3, it is suggested that --alignment-- be inserted in front of “position” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 8, line 5, it is suggested that --alignment-- be inserted in front of “position” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 8, line 7, it is suggested that --alignment-- be inserted in front of “position” to maintain the consistency in reciting the alignment positions.  See also the 112 rejections below regarding the recitations of positions.
In claim 9, line 2, it is suggested that “into” be changed to --between-- to more accurately describe the rotation of the valve stem between different positions.
In claim 9, line 3, it is suggested that “and a bypass” be changed to --or a bypass-- to more accurately correspond with the alternative positions of the valve stem.
In claim 9, line 25, --the-- should be inserted in front of “alignment”.
In claim 10, line 2, --the-- should be inserted in front of “alignment”.
In claim 10, line 6, --the-- should be inserted in front of “alignment”.
In claim 15, line 2, it is suggested that “into” be changed to --between-- to more accurately describe the rotation of the valve stem between different positions.
In claim 15, line 3, if the alignment positions are supposed to refer to the alignment positions introduced in claim 1 as being for the valve stem, it is suggested that --the-- be inserted in front of “alignment positions,” and “for the valve” be changed to --for the valve stem--. 
In claim 15, line 4, it is suggested that “and the bypass” be changed to --or the bypass-- to more accurately correspond with the alternative positions of the valve stem.
In claim 17, line 3, if the alignment positions are supposed to refer to the alignment positions introduced in claim 1 as being for the valve stem, it is suggested that --the-- be inserted in front of “alignment positions,” and “for the valve” be changed to --for the valve stem--. 
In claim 17, lines 6 and 8, if the alignment positions are supposed to refer to the alignment positions introduced in claim 1 as being for the valve stem, it is suggested that “the valve” be changed to --the valve stem--.
In claim 18, if the alignment positions are supposed to refer to the alignment positions introduced in claim 1 as being for the valve stem, it is suggested that “the valve” be changed to --the valve stem--.
In claim 19, line 2, “position” should be changed to --the first coke drum alignment position-- to specify the recited position.
In claim 19, line 6, “position” should be changed to --the second coke drum alignment position-- to specify the recited position.
In claim 19, line 7, “of” should be deleted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected (wherein claims 10, 12-13, 16, 18-19, and 21 inherit their rejections because of their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the valve" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a coker switch valve that is controlled by the coker switch valve operating system.  It is suggested that the recitation be changed to --a coker switch valve-- to provide an antecedent basis for later specific recitations of such a valve, such as in claims 15 and 17.
In claim 1, line 2, it is unclear what position/positions is recited in the recitation of “into position for first and second coke drums and bypass” and whether the positions are for the valve or valve stem in view of later recitations of the position/positions switching between reference to the valve and valve stem.  As understood, the recitation is meant to refer to the valve stem being selectively rotated between alignment positions for a first coke drum, second coke drum, and a bypass, as claim 9 similarly recites alignment positions.  
Claim 1 recites the limitation "the drive plate" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to the locking plate.
Claim 2 recites the limitation "the pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the pins refer to shear pins 46, and this is the first recitation of them.
Claim 3 recites the limitations “the first coke drum alignment position,” “the second coke drum alignment position,” “the bypass alignment position” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitations refer to alignment positions of the valve stem, rather than positions of the pointer, and the positions are meant to be introduced in the preamble of claim 1.  See the 112 rejection above regarding the recitation of positions in claim 1.
Claim 4 recites the limitations “the first coke drum alignment position,” “the second coke drum alignment position,” “the bypass alignment position” in lines 2-4.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitations refer to alignment positions of the valve stem that are meant to be introduced in the preamble of claim 1.  See the 112 rejection above regarding the recitation of positions in claim 1.
In claim 5, line 5, the recitation of the lobes 100a, 100b on the locking plate 48 defining the annular track 72 on the upper flange 70 of the mounting flange spool 56 appears inaccurate with the applicant’s device.  As understood, the annular track 70 is defined by, or on, the upper flange 70 of the mounting flange spool 56.
Claim 6 recites the limitation "the selected alignment position" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to one of the alignment positions of the valve stem that are meant to be introduced in claim 1.  Note that “the selected alignment position” is recited again in the last line of claim 6.
Claim 6 recites the limitation "the flow control element" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the broader recitation refers to an “alignment position of the flow control element,” but the alignment positions are antecedently recited as being of the valve stem, as understood by claim 1.
In claim 7, lines 2-4, the recitation of the alignment positions being of “the lobes” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 7, line 5, the recitation of the bypass alignment position being of “the lobes” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 7, lines 7-8, the recitation of the bypass alignment position being of “the valve” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 8, lines 2-3, the recitation of the first coke drum position being of “the lobes” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 8, lines 4-5, the recitation of the second coke drum position being of “the lobes” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 8, lines 6-7, the recitation of the bypass alignment position being of “the lobes” appears inconsistent with the antecedent introduction of the alignment positions.  As understood from claim 1, the alignment positions are of the valve stem.  
In claim 9, line 13, the recitation of the lobes 100a, 100b on the locking plate 48 defining the annular track 72 on the upper flange 70 of the mounting flange spool 56 appears inaccurate with the applicant’s device.  As understood, the annular track 70 is defined by, or on, the upper flange 70 of the mounting flange spool 56.
Claim 9 recites the limitation "the first and second ones of the locking pins" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structures, so “the” in front of “first” should be deleted.
Claim 9 recites the limitation "the third one of the locking pins" in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the structure, so “the” in front of “third” should be changed to --a--.
The term "about" in claim 11 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from the 30 degrees is encompassed by the recitation “about 30 degrees.”
The term "about" in claim 14 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from the 30 degrees is encompassed by the recitation “about 30 degrees.”
Claim 15 recites the limitation "the steam of heavy oil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the oil, so “the” should be changed to --a--.
Claim 17 recites the limitation "the steam of heavy oil" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, this is the first recitation of the oil, so “the” should be changed to --a--.
Claim 20 recites the limitation "the second stop position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a second stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
Claim 20 recites the limitation "the first stop position" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a first stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
Claim 20 recites the limitation "the third stop position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a third stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
The term "about" in claim 20 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from the 30 degrees is encompassed by the recitation “about 30 degrees.”
Claim 22 recites the limitation "the first and second locking pins" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to first and second locking pins or two of the locking pins introduced in claim 5.
Claim 22 recites the limitation "the third locking pin" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a third locking pin or one of the locking pins introduced in claim 5.
Claim 23 recites the limitation "the second stop position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a second stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
Claim 23 recites the limitation "the first stop position" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a first stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
Claim 23 recites the limitation "the third stop position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  As understood, the recitation refers to a third stop position or one of the stop positions that one of the locking pins is releasably secured to, as introduced in claim 5.
The term "about" in claim 23 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unclear how much variance from the 30 degrees is encompassed by the recitation “about 30 degrees.”
Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and any claim objections.
Claims 2-8 and 10-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and any claim objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art fails to disclose or render obvious, in combination with the other limitations recited:
with regard to claim 1, the combination of a rotary valve that is able to rotate between three positions for supplying fluid to three ports along with the numerous structures claimed, including the shear pin linkage between the stem adaptor and locking plate, and an indicator; and
with regard to claim 9, the first and second lobes being formed on the locking plate that is connected to the stem adaptor via a shear pin linkage, and the locking pins being configured such that when the valve stem is in an alignment position for the first or second coke drum, disengagement of first and second locking pins from respective first and second stop positions and engagement a third locking pin allows rotation of the valve stem between the first and second coke drum alignment positions and prevents the valve stem from rotating to the bypass alignment position, and when the valve stem is in 
The applicants admitted prior art in Fig. 1 and paragraph 3 discloses a coker switch valve V1 and an operating system comprising an actuator A1 for selectively rotating a valve stem of the valve V1 between positions for a first coke drum A, a second coke drum B, and a bypass BP.  With regard to claim 1, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, and an indicator.  With regard to claim 9, the admitted prior art lacks a stem adaptor, a shear pin linkage, a locking plate, a mounting flange spool, first and second lobes on the locking plate, and a plurality of locking pins.
Malinksi et al. (US 4,616,528) teaches in Figs. 1-9 an actuator for a rotary valve comprising: an actuator (comprising shafts and gears 14, 18, 20, 22, 26, 38) releasably engaging a stem adaptor 46 for rotation about an axis of the valve stem (that may be coupled to output shaft 50, as disclosed in col. 3, lines 48-50); a linkage 48 between the stem adaptor 46 and a locking plate 50 to rotate the locking plate 50 in response to rotation of the stem adaptor 46 by the actuator; and the locking plate 50 releasably engaging the valve stem to rotate the valve stem in response to rotation of the locking plate 50.  
Kisiel (US 4,497,344) teaches in Figs. 1-3 a shear pin linkage comprising shear pins 58, 60 between a stem adaptor 40 and a locking plate 52.
Woronowicz (US 4,085,770) teaches in Figs. 1-17 an indicator comprising a coaxial rod 56c attached to the valve stem 20 at a first end and attached to a transverse 
Owen et al. (US 5,329,959) teaches in Figs. 1-9 an operating system for a valve comprising: a mounting flange spool 20 having a lower flange 21 fixedly attached to a bonnet of the valve (comprising mounting plate 60, or via mounting plate 60) and an upper flange 22, diametrically opposing first and second lobes 76 formed on the locking bar 70 and extending outwardly to define an annular track adjacent the upper flange 22 as a path of rotation of the lobes 76 about the axis (of rotation of the valve stem that couples to the locking stem via 74); a plurality of locking pins 80, 30 releasably securable to the upper flange 22 (because the locking pins 80, 30 are selectively inserted in the middle section of the monolithic spool 20, which is secured to the upper flange 22) at a like plurality of stop positions and extendable into the annular track to limit movement of the lobes 76 in the annular track, thereby limiting rotation of the valve stem (Figs. 4A-D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753